UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-4771


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

EULISES TAPIA PEREZ,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. William L. Osteen, Jr., District Judge. (1:17-cr-00151-WO-1)


Submitted: June 19, 2018                                          Decided: June 28, 2018


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, Greensboro, North Carolina, Mireille P. Clough,
Assistant Federal Public Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER,
Winston-Salem, North Carolina, for Appellant. Matthew G.T. Martin, United States
Attorney, Randall S. Galyon, Assistant United States Attorney, OFFICE OF THE UNITED
STATES ATTORNEY, Winston-Salem, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Eulises Tapia Perez pled guilty to conspiracy to distribute cocaine hydrochloride, in

violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(C), 846 (2012). The district court imposed a

sentence of 57 months’ imprisonment, which fell at the bottom of the Sentencing

Guidelines range established by the district court. Tapia now appeals, contending that his

sentence is substantively unreasonable in light of several mitigating factors he offered at

his sentencing hearing and that the district court should have imposed a downward-variant

sentence. We affirm.

       We review a sentence, “whether inside, just outside, or significantly outside the

Guidelines range[,] under a deferential abuse-of-discretion standard.” Gall v. United

States, 552 U.S. 38, 41 (2007). In considering the substantive reasonableness of the

sentence, we “take into account the totality of the circumstances.” Id. at 51. “Any sentence

that is within or below a properly calculated Guidelines range is presumptively

[substantively] reasonable. Such a presumption can only be rebutted by showing that the

sentence is unreasonable when measured against the 18 U.S.C. § 3553(a) [(2012)] factors.”

United States v. Louthian, 756 F.3d 295, 306 (4th Cir. 2014) (citation omitted).

       Our review of the record leads us to conclude that Tapia fails to rebut the

presumption of reasonableness afforded to his within-Guidelines-range sentence.          In

explaining Tapia’s sentence, the district court explicitly addressed several of the

§ 3553(a) factors, including Tapia’s history and characteristics, the seriousness of Tapia’s

offense, the need to promote respect for the law, and the need to specifically deter similar

conduct. In considering the § 3553(a) factors, the district court weighed the mitigating

                                             2
circumstances in Tapia’s case, including Tapia’s lack of a criminal history, financial

problems, and emerging drug addiction, against the aggravating circumstances, including

the amount of drugs attributable to Tapia and Tapia’s negotiation of the drug transaction.

After weighing the § 3553(a) factors, the district court reasonably concluded that a within-

Guidelines-range sentence was more appropriate than a downward-variant sentence.

Although Tapia disagrees with the weight that the district court assigned to certain

mitigating factors, his disagreement alone does not demonstrate that the district court

abused its sentencing discretion. See United States v. Susi, 674 F.3d 278, 290 (4th Cir.

2012); United States v. Jeffery, 631 F.3d 669, 679 (4th Cir. 2011).

       Because Tapia has not rebutted the presumption of reasonableness accorded to his

within-Guidelines-range sentence, we affirm the district court’s judgment. We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                               AFFIRMED




                                             3